                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


THOMAS M. VERILE, SR.,

               Plaintiff,

v.                                                            Case No. 1:18-cv-730

                                                              Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for disability insurance benefits (DIB) and supplemental security income (SSI).

               Plaintiff alleged a disability onset date of June 15, 2011, which he later amended to

November 18, 2012. PageID.41, 211. Plaintiff identified his disabling conditions as: implant,

right eye; lower back pain; “degenerative back;” and, re-occurring cataract in right eye.

PageID.216.    Prior to applying for DIB and SSI, plaintiff completed high school and has

specialized training in “Blueprint reading and writing Statistical Process Control Development for

Supervisors,” and worked in building maintenance repair, quality assurance group leader, and

mold setter.   PageID.48-49, 217.      An Administrative law judge (ALJ) reviewed plaintiff’s

application de novo and entered a written decision finding that plaintiff was disabled as of February

20, 2015. PageID.41-50. This decision, which was later approved by the Appeals Council, has

become the final decision of the Commissioner and is now before the Court for review.



                                                 1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §§ 404.1505 and 416.905; Abbott v. Sullivan, 905




                                                 2
F.2d 918, 923 (6th Cir. 1990). In applying the above standard, the Commissioner has developed

a five-step analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               “The federal court’s standard of review for SSI cases mirrors the standard applied

in social security disability cases.” D’Angelo v. Commissioner of Social Security, 475 F. Supp. 2d

716, 719 (W.D. Mich. 2007). “The proper inquiry in an application for SSI benefits is whether the

plaintiff was disabled on or after her application date.” Casey v. Secretary of Health and Human

Services, 987 F.2d 1230, 1233 (6th Cir. 1993).

                                                 3
                II.    ALJ’s DECISION

                The ALJ issued a partially favorable decision, finding that plaintiff became disabled

as of February 20, 2015. PageID.43. At the first step, the ALJ found that plaintiff had not engaged

in substantial gainful activity since the amended alleged onset date of November 18, 2012, and

that he met the insured status of the Social Security Act through June 30, 2014. PageID.43.

                The ALJ made two findings at the second step. First, the ALJ found that:

               Prior to February 20, 2015, the date the claimant became disabled, the
       claimant had the following medically determinable impairment: degenerative disc
       disease of the lumbar spine (20 CFR 404.1522 et seq. and 416.922 et seq.).
       However, the claimant did not have an impairment or combination of impairments
       that significantly limited (or was expected to significantly limit) the ability to
       perform basic work-related activities for 12 consecutive months; therefore, the
       claimant did not have a severe impairment or combination of impairments (20 CFR
       404.1522 et seq. and 416.922 et seq.).

PageID.43-44.

                Second, the ALJ found that beginning on February 20, 2015, plaintiff had a severe

impairment of degenerative disc disease of the lumbar spine. PageID.46.

                At the third step, the ALJ found that beginning on February 20, 2015, plaintiff did

not have an impairment or combination of impairments that met or equaled the requirements of

the Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.46.

                At the fourth step, the ALJ made no finding of plaintiff’s residual functional

capacity (RFC) prior to February 20, 2015.

                The ALJ’s finding at the fourth step commences with plaintiff’s condition as of

February 20, 2015:

              After careful consideration of the entire record, the undersigned finds that
       since February 20, 2015, the claimant had the residual fw1ctional capacity to
       perform less than a full range of light work as defined in 20 CFR 404.1567(b) and
       416.967(b) except occasionally climb ramps and stairs, occasionally climb ladders,
       ropes and scaffolds, occasionally balance, stoop, kneel, crouch and crawl. The

                                                  4
       claimant's work must allow for the exercise of a sit stand option, which is defined
       as work that can be done in both the sitting and standing positions, such that the
       change in position will not cause the worker to go off task. After sitting for 30
       minutes, the claimant should have the option to stand for up to 10 minutes: after
       standing for 10 minutes, the claimant should have the option to sit for up to 30
       minutes.

PageID.46-47.

                The ALJ made no finding with respect to plaintiff’s ability to perform his past

relevant work prior to February 20, 2015. However, the ALJ found that since February 20, 2015,

plaintiff has been unable to perform any of his past relevant work. PageID.48.

                At the fifth step, the ALJ made no finding with respect to plaintiff’s ability to

perform other work in the economy prior to February 20, 2015.

                However, the ALJ found that since February 20, 2015, considering the claimant’s

age, education, work experience and residual functional capacity, there are no jobs that exist in

significant numbers in the national economy that the claimant can perform. PageID.49. In

reaching this determination, the ALJ found that “Even if the claimant had the residual functional

capacity for the full range of light work, a finding of ‘disabled’ is directed by Medical-Vocational

Rule 202.06.” PageID.49. Accordingly, the ALJ found that plaintiff was not disabled prior to

February 20, 2015, but became disabled on that date and has continued to be disabled through the

date of this decision. PageID.49.

                III.   DISCUSSION

                Plaintiff set forth two issues (with sub-issues) on appeal:

                A.      Although plaintiff does not contest the ALJ’s finding that
                he is disabled, the ALJ’s finding that Mr. Verile’s disability did
                not begin until February 20, 2015 is not supported by
                substantial evidence and is contrary to SSR 83-20p:

                1.      Substantial evidence does not support the ALJ’s
                rejection of plaintiff’s testimony regarding his impairments.

                                                  5
                2.      The ALJ did not give proper weight to the opinions of
                plaintiff’s treating physician.

                3.     Mr. Verile was disabled by his 55th birthday, November
                18, 2012, or alternatively, no later than his date last insured of
                June 30, 2014, and he is entitled to an award of Title II /
                Disability Insurance Benefits (DIB).

                The errors set forth in ¶¶ A.1., 2. and 3. are addressed in detail in ¶¶ B.1. and 2.,

infra.

                B.     The ALJ did not follow the “slight abnormality”
                standard codified at 20 C.F.R. 404.1520 and in SSR 96-3p when
                she determined Mr. Verile had no severe impairments prior to
                February 20, 2015:

                1.      Substantial evidence does not support the ALJ’s
                rejection of Plaintiff’s testimony as to his limitations and
                cessation of work.

                Plaintiff contends that the ALJ erred by failing to identify plaintiff’s vision

impairment or degenerative disc disease as severe impairments prior to February 20, 2015. At one

point, plaintiff states that “substantial evidence does not support the ALJ’s rationale that Mr.

Verile’s limitations suddenly materialized on February 20, 2015.” Plaintiff’s Brief at PageID.573.

Upon reviewing the record, it appears to the Court that the ALJ found plaintiff disabled based upon

MRI results:

                  A February 20, 2015 (MRI) of the lumbar spine showed multilevel
         degenerative changes causing mild to moderate central canal stenosis from L2-L3
         to L4-L5 level without impingement of the nerve roots. Trace degenerative
         retrolisthesis of L4 over LS (Exhibit 2F/l-2; 7F/2). The record noted the claimant
         reported left leg cramps and pain with sitting and standing (Exhibit 2F/3-4).

PageID.47. The issue on appeal is whether plaintiff was disabled sometime between November

18, 2012 (his amended onset date) and February 20, 2015 (the date of the MRI).




                                                  6
               It appears that the ALJ did not address plaintiff’s residual functional capacity (RFC)

prior to February 20, 2015, because plaintiff did not have a severe impairment prior to that date.

A “severe impairment” is defined as an impairment or combination of impairments “which

significantly limits your physical or mental ability to do basic work activities.”      20 C.F.R. §

404.1520(c).

       [I]n this Circuit the step two severity regulation codified at 20 C.F.R. §§
       404.1520(c) and 404.1521 has been construed as a de minimis hurdle in the
       disability determination process. Under the prevailing de minimis view, an
       impairment can be considered not severe only if it is a slight abnormality that
       minimally affects work ability regardless of age, education, and experience.

Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988) (internal citations omitted).      In essence, the

severity finding at step two has evolved into a regulatory screening device:

       [I]t is now plain that in the vast majority of cases a disability claim may not be
       dismissed without consideration of the claimant’s individual vocational situation.
       Nevertheless, Congress has approved the threshold dismissal of claims obviously
       lacking medical merit, because in such cases the medical evidence demonstrates no
       reason to consider age, education, and experience. In other words, as this court has
       recognized, the severity requirement may still be employed as an administrative
       convenience to screen out claims that are “totally groundless” solely from a medical
       standpoint.

Id. at 862-63 (internal citations omitted).

               Upon determining that a claimant has one severe impairment the ALJ must continue

with the remaining steps in the disability evaluation. See Maziarz v. Secretary of Health & Human

Services, 837 F.2d 240, 244 (6th Cir. 1987). Once the ALJ determines that a claimant suffers from

a severe impairment, the fact that the ALJ failed to classify a separate condition as a severe

impairment does not constitute reversible error. Maziarz, 837 F.2d at 244. However, an ALJ

should consider such non-severe conditions in determining the claimant’s residual functional

capacity. Id. See Hedges v. Commissioner of Social Security, 725 Fed. Appx. 394, 395 (6th Cir.

2018) (“[O]nce an ALJ finds that a claimant has at least one severe impairment at step two of the

                                                 7
disability analysis, the ALJ must then ‘consider the limiting effects of all [the claimant’s]

impairment(s), even those that are not severe’ in evaluating the claimant’s ability to work in step

four. 20 C.F.R. § 404.1545(e)[.]”). “The fact that some of [the claimant’s] impairments were not

deemed to be severe at step two is therefore legally irrelevant.” Anthony v. Astrue, 266 Fed. Appx.

451, 457 (6th Cir. 2008).

                In 2008, plaintiff had an MRI of his spine which indicated mild to moderate spinal

stenosis without compromise of the exiting nerve roots and a left lateral disk herniation.

PageID.355. In 2013, while in California, plaintiff failed a DMV test. PageID.281. Plaintiff had

a history of cataract surgery in his right eye in 2000, but was developing opacity of the artificial

lens. Id.; Plaintiff’s Brief (ECF No. 14, PageID.571). Plaintiff saw letters blurry and doubled.

PageID.282. After an optometry examination, plaintiff was cautioned about driving and referred

to an ophthalmic surgeon for consultation. Id.

                The ALJ addressed both conditions. With respect to plaintiff’s back condition, the

ALJ stated,

               In terms of the claimant's alleged impairment, the evidence shows the
       claimant has a history of lumbar spine pain (Exhibit 6F/l). An April 2008, Magnetic
       Resonance Imaging (MRI) of the lumbar spine showed at L2-L3 mild spinal canal
       stenosis without compromise of the exiting nerve roots, left lateral disc herniation
       abuts the exiting left L2 nerve root lateral to the foramen; at L3-L4 mild to moderate
       spinal canal stenosis without compromise of the exiting nerve roots; and at L4-L5
       mild spinal canal stenosis without compromise of the exiting nerve roots and mild
       grade I retrolisthesis of L4 in relation to LS (Exhibit 6F). The findings at that time
       were mostly mild, the record contained no evidence of any treatment and the
       claimant returned to work after the date of the MRI in a heavy job, for a period of
       time (Exhibit 3E/2; testimony).

PageID.45. As discussed, at Step 2 the ALJ found that this condition was a non-severe impairment

of degenerative disc disease of the lumbar spine which existed prior to February 20, 2015.

PageID.43-44.



                                                 8
               With respect to plaintiff’s vision problems, the ALJ stated:

               The claimant alleged some vision difficulties. A February 2013 vision
       examination noted the claimant had a history of cataract removal from the right eye
       in 2000. The claimant presented for testing because he failed the test at the
       department of motor vehicles. Nevertheless, he had no complaints of physical
       ocular symptoms, no routine headaches or double vision, no reports of visual
       floaters or light flashes and he was not experiencing blurry or uncomfortable vision
       (Exhibit lF/1). On examination, the claimant's vision with correction was 20/40++
       in the right eye, 20/25 in the left eye and 20/25 in both eyes. Diagnoses included
       right eye pseudophakia, myopia, regular astigmatism and presbyopia. A spectacle
       prescription change was advised (Exhibit 1F/2). A finding of a medically
       determinable impairment cannot be made on the basis of symptoms only, but must
       also be based on evidence from acceptable medical sources (20 CFR 404.1513;
       416.913; 20 CFR 404.1528(a); 416.928(a)). In this instance, only the complaints of
       the claimant being blind in his right eye [in 2015, PageID.234] support the presence
       of any impairment. Accordingly, the undersigned finds the claimant's blindness in
       the right eye was not a medically determinable impairment, prior to the established
       onset date.

PageID.45.

               Unlike the degenerative disc disease, the ALJ did not mention the vision problems

at Step 2. Under the facts of this case, the Court does not view plaintiff’s vision problems in 2013

to be “de minimis” for purposes of a severe impairment, i.e., a history of cataract surgery, problems

with an artificial lens (blurry vision, double vision), failing a DMV vision test, and an optometrist’s

decision to refer plaintiff to a surgeon. See Higgs, 880 F.2d at 862. Accordingly, the Court

concludes that plaintiff’s vision problem diagnosed in 2013 was a severe impairment under Step

2. As discussed, the ALJ’s failure to identify a severe impairment at Step 2 is legally irrelevant,

provided that the ALJ considers those unidentified impairments in determining plaintiff’s residual

functional capacity (RFC). Maziarz, 837 F.2d at 244; Hedges, 725 Fed. Appx. at 395; Hedges,

725 Fed. Appx. at 395. Here, however, because the ALJ did not find any other severe impairments,

she did not consider the effect of any impairments on plaintiff’s RFC until February 20, 2015.

Under these circumstances, the ALJ should have found that the vision problem was a severe



                                                  9
impairment and addressed how plaintiff’s severe impairment and non-severe impairment of

degenerative disc disease affected him from February 21, 2013 (the date of plaintiff’s vision

examination) (PageID.281) through February 19, 2015 (the day before plaintiff was determined to

be disabled). For these reasons, this matter should be reversed and remanded for re-evaluation of

plaintiff’s claim at steps 3, 4 and 5 during this time frame.

               2.     The ALJ did not give proper weight to the medical
               opinion of Dr. Haughn, Plaintiff’s treating physician as required
               by 20 C.F.R. 404.1527(c).

               Finally, plaintiff also contends that the ALJ failed to give proper weight to Dr.

Haughn’s opinions regarding the extent of his degenerative disc disease. As discussed, this non-

severe impairment is based upon MRI results from 2008. The only explanation regarding the

relevance of this MRI to plaintiff’s disability is provided by Edward Haughn, D.O., who treated

plaintiff several years later. The ALJ addressed Dr. Haughn’s opinions as follows:

                An assessment from January 2017 from Dr. Haughn noted the claimant had
       back pain that radiated to his legs that caused profound weakness that limited his
       ability to complete his activities of daily living on his own. As a result, he required
       continued assistance from his daughter and would require 100 percent caregiver
       assistance during the time of severe exacerbation, because of his lumbosacral
       instability with sacroiliitis and sciatica. The claimant had significant difficulty
       getting up and down, maneuvering, accomplishing daily tasks and getting to his
       appointments, despite regular aggressive treatment through May 2017 (Exhibit 5F;
       8F). In the June 2017 statement, Dr. Haughn indicated the claimant's condition had
       deteriorated because of his pain and he required regular manual treatment (Exhibit
       11F/1-2). . . .

                Moreover, Dr. Haughn opined in June 2017 the claimant could occasionally
       lift and carry 10 pounds and frequently lift and carry less than 10 pounds; stand and
       walk less than 2 hours and sit about 4 hours in a 8-hour workday; he would need
       the option to alternate sitting, standing and walking every 20 minutes and would
       need to shift positions at will; he could rarely twist, stoop, crouch or climb stairs
       and never climb ladders; with some manipulative limitations and must avoid even
       moderate exposure to extreme cold, heat and high humidity and must avoid
       concentrated exposure to fumes, odors, dusts and gases; and would miss more than
       four days per month (Exhibit 9F; 11F). The opinion is given partial weight as the
       limitations relating back to 2012 to 2014 is not supported as there is no evidence in

                                                 10
       the record to support the claimant had a severe impairment for this period.
       However, the remainder of the opinion does support the claimant's limitations at
       the established onset date, specifically the requirements of a sit/stand option, which
       is supported by continued severe back pain, abnormal examination findings and
       aggressive treatment with injections, pain medications and manipulative therapy,
       that provided minimal symptom relief (Exhibits 13E; 2F; 3F; 4F; SF; 8F; 11F).

PageID.47-48.

                A treating physician’s medical opinions and diagnoses are entitled to great weight

in evaluating plaintiff’s alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001).

“In general, the opinions of treating physicians are accorded greater weight than those of

physicians who examine claimants only once.” Walters v. Commissioner of Social Security, 127

F.3d 525, 529-30 (6th Cir. 1997). “The treating physician doctrine is based on the assumption that

a medical professional who has dealt with a claimant and his maladies over a long period of time

will have a deeper insight into the medical condition of the claimant than will a person who has

examined a claimant but once, or who has only seen the claimant’s medical records.” Barker v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994). See 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2)

(“Generally, we give more weight to opinions from your treating sources, since these sources are

likely to be the medical professionals most able to provide a detailed, longitudinal picture of your

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations”).

                Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R. §§

                                                11
404.1527(c)(2) and 416.927(c)(2). Finally, the ALJ must articulate good reasons for not crediting

the opinion of a treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541,

545 (6th Cir. 2004); 20 C.F.R. §§ 404.1527(c)(2) and 416.927(c)(2) (“[w]e will always give good

reasons in our notice of determination or decision for the weight we give your treating source’s

opinion”).

                Based on this record, the Court concludes that the ALJ gave good reasons for

assigning partial weight to Dr. Haughn’s opinions with respect to plaintiff’s non-vision related

limitations from 2012 to 2014 because “there is no evidence in the record to support the claimant

had a severe impairment for this period.” PageID.48. For these reasons, plaintiff’s claim of error

is denied.

                IV.    CONCLUSION

                Accordingly,    the   Commissioner’s       decision   will   be   REVERSED          and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner is

directed to re-evaluate plaintiff’s disability claim at Steps 3, 4 and 5 for the time period of February

21, 2013 through February 19, 2015. During the re-evaluation, the ALJ must consider both

plaintiff’s severe impairment of a vision problem and his non-severe impairment of degenerative

disc disease of the lumbar spine. A judgment consistent with this opinion will be issued forthwith.


Dated: September 27, 2019                               /s/ Ray Kent
                                                        United States Magistrate Judge




                                                  12
